Title: To James Madison from John M. Forbes, 24 June 1801
From: Forbes, John M.
To: Madison, James


Sir,
Capitol Hill June 24th. 1801.
I have the honor to inclose to you, a general recommendation, for the place I have Solicited (and which applies to any other of the Same kind) Signed by a number of Gentlemen of the first Commercial reputation in the City of New York, received by yesterday’s Mail. For five years past I have not had it in my power to Visit Boston, Massachusetts where I passed the first twenty years of my life. I feel no hesitation, however, in pledging my expectations that on application, I could obtain the friendly testimony of the most respectable Gentlemen of that Vicinity, of every Shade of political opinion. I had yesterday the honor to be presented to the President of the United States—he seems unwilling to make any appointments, not indispensably necessary, before the meeting of the Senate—a Different impression induced me to make a personal application at this moment and I beg, Sir, you will do me the justice to assure the President that I am very far from wishing to Surprize or importune him into an appointment he Could have any occasion to regret. I shall therefore Cheerfully wave any further instance, untill the Executive shall be fully prepared to make the Consular appointments. Shall from time to time take the liberty to forward to you Such recommendations as my friends may honor [me] with and beg leave respectfully to observe, that as these Commercial appointments lose their Value by a delay which Gives to European houses an opportunity to renew their Connections with this Country and lessens the Chance of Consignments to the public Agent, and as very Considerable previous arrangements are necessary to a foreign Commercial establishment, it is of the highest importance that the applicants should know, as soon as may be Consistent with the Views of Government, the probability of their obtaining any appointments and what places may be respectively assigned to them. On these points I Shall be extremely obliged to you for the earliest information and have the honor to be, With great Respect, Your obedient humble Servant
John. M. Forbes
It has been intimated to me that a Change is Contemplated in the Consulate at Lisbon and that an additional importance with some emoluments are to be given to that situation—this place Would be very acceptable to me.
 

   
   RC (NN). Enclosure not found.



   
   See William Lee to Samuel Smith, 16 June 1801 (DNA: RG 59, LAR, 1801–9).



   
   According to the lists probably made by Peter Force (DLC, series 7), Forbes wrote JM a three-page letter on 15 June, but the letter has not been found.



   
   Forbes, a Harvard classmate of John Quincy Adams’s and a moderate Federalist, was one of President Adams’s “midnight appointments.” The Senate had confirmed him as commercial agent at Le Havre in February 1801, but Jefferson replaced him with Peter Dobell. Forbes was named consul at Hamburg by Jefferson in 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:381, 385, 402, 406).


